DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2021 has been entered.

RESPONSE TO AMENDMENT
Claims 1, 3, 6, and 11 are pending in the application.  Claims 2, 4, 5, 7-10, and 12-15 have been cancelled.
Amendments to the claims 1 and 3, filed on 22 September 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 22 September 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed 

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “52” has been used to designate both "a plurality of cutting lines" in figure 8B and "a third attachment unit" in figure 7; and reference character “54” has been used to designate both "a plurality of cutting lines" in figure 8C and "a second attachment unit" in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 10-2016-0107844 A) in view of Reed (US 4,741,940 A).
Regarding Claim 1:  Lim discloses a security tape (ref. #100), having an elongated rectangular shape capable of being wound upon itself, comprising: a film layer (ref. #20); a first adhesive layer (ref. #31) formed on the film layer; a printed layer (ref. #40) formed on the first adhesive layer; and a second adhesive layer (ref. #32) formed on the other side of the printed layer (figures 1, 2, [0007], [0010], [0019]-[0020], and [0022] of Lim).  Lim also discloses that characters or figures can be printed on the print layer ([0007] of Lim), and that the film layer can be a polymer resin film ([0022] of Lim).  It is also disclosed that a coating layer (ref. #10) is disposed on and above the film layer (figures 1, 2, [0010], and [0021] of Lim).  Specifically, Lim provides for --a security sticker in which a plurality of layer including a printed layer are stacked, the security sticker comprising a polymer layer provided above the printed layer, wherein the polymer layer is formed on an entire surface of the printed layer and has a sheet shape having a predetermined thickness (t) and a width (L1), the polymer layer is formed above the printed layer with a first attachment unit disposed therebetween, and text or figures showing sticker contents may be printed on an upper surface of the printed layer--.
Lim fails to disclose that the polymer layer is --an anti-slip elastomer layer-- or that --even when an external force pushes or pulls an upper surface of the security sticker in any direction, a bottom surface of the security sticker is provided to be deformed or elongated in a direction in which the external force is applied while the security sticker is attached to an original attachment position and to return to an original shape due to a restoring force when the external force is removed, the elastomer layer is formed of a material having an elongation of 150% or more compared to the width (L1) or the thickness (t)--.
Reed discloses the use of gel materials to provide environmental protection for substrates, the gel materials being in a preformed shape which is placed on a substrate or on a flexible backing or support which is applied to the substrate as a sheet or tape material ([Col. 1: li. 6-49] of Reed).  Reed also discloses an assembly comprising a substrate, and a layer of gel material in contact with the surface of the substrate comprising an ultimate elongation of at least about 100%, or a kit-of-parts comprising a sheet or tape of gel material ([Col. 2: li. 15-27 and 39-45] of Reed), which is sufficiently specific to anticipate the claimed --elongation of 150% or more compared to the width (L1) or the thickness (t)--.  See MPEP §2131.03(II).  It is also disclosed by Reed that the silicone gels are particularly useful ([Col. 2: li. 55-64] of Reed).
Reed fails to explicitly recite the limitation that --even when an external force pushes or pulls an upper surface of the security sticker in any direction, a bottom surface of the security sticker is provided to be deformed or elongated in a direction in which the external force is applied while the security sticker is attached to an original attachment position and to return to an original shape due to a restoring force when the external force is removed--.  However, Reed uses the same material as applicant (i.e. the elastomer layer includes a silicone gel sheet, with an elongation of 150% or more compared to the width or the thickness; see ([Col. 2: li. 15-64]) of Reed and ([Pg. 3: li. 4-6], [Pg. 4: li. 19-28], [Pg. 5: li. 20-23]) of the instant specification).  Therefore, it is the decision of the examiner that the sheet of gel material (e.g. silicone gel) disclosed by Reed inherently possesses the property that --even when an external force pushes or pulls an upper surface of the security sticker in any direction, a bottom surface of the security sticker is provided to be deformed or elongated in a direction in which the external force is applied while the security sticker is attached to an original attachment position and to return to an original shape due to a restoring force when the external force is removed--.
 (With regards to the "anti-slip elastomer layer" recited in the claims.  The instant disclosure recites on [Pg. 4: li. 13-18] that:
... the anti-slip elastomer layer refers to a material layer that is elongated or deformed in a direction in which an external force 103 is applied while the bottom surface 102 is attached to an original attachment position even when the upper surface 101 of the security sticker 100 is pushed or pulled in any direction, and returns to an original shape thereof due to a restoring force 104 when the external force is removed.

In that the combination of Lim in view of Reed discloses an elastomer layer that comprises the same material used by the applicants (e.g. silicone gel), as explained above.  It would inherently possess said properties, and is therefore considered to be an "anti-slip elastomer layer" as claimed.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the silicone gel material of Reed as the polymer layer  of the security sticker disclosed by Lim in order to have --an anti-slip elastomer layer-- that --even when an external force pushes or pulls an upper surface of the security sticker in any direction, a bottom surface of the security sticker is provided to be deformed or elongated in a direction in which the external force is applied while the security sticker is attached to an original attachment position and to return to an original shape due to a restoring force when the external force is removed, the elastomer layer is formed of a material having an elongation of 150% or more compared to the width (L1) or the thickness (t)--.  One of ordinary skill in the art would have been motivated to have incorporated the silicone gel material of Reed as the polymer layer disclosed by Lim, from the stand-point of providing mechanical and environmental protection ([Col. 1: li. 6-8 and 58-64] of Reed).
Regarding Claim 3:  Lim in view of Reed discloses a coating layer is further formed on the elastomer layer (figures 1, 2, [0010], and [0021] of Lim).
Regarding Claim 6:  Lim in view of Reed discloses that the elastomer layer includes a silicone gel sheet ([Col. 2: li. 15-27 and 39-45] and [Col. 2: li. 55 to Col. 3: li. 22] of Reed).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 10-2016-0107844 A) in view of Reed (US 4,741,940 A) as applied to claim 1 above, and further in view of St. Aubin (US 4,309,468 A).
Lim in view of Reed is relied upon as described above.
Regarding Claim 11:  Lim in view of Reed fails to disclose --the elastomer layer has a plurality of cutting lines formed to have a depth that is 1/2 or more of a thickness thereof--.
St. Aubin discloses a composite label web (ref. #10) comprising labels (ref. #15) of the tamper indicating type, wherein the label is provided with cuts (ref. #27') extending through the label, and with a line of weakening (ref. #28) comprising a plurality of cuts (ref. #33, #34, #37, #36, and #38) that also extend through the label (figures 2 to 4, [Col. 1: li. 31-35, 45-48, and 66-68], [Col. 2: li. 41-45 and 56-60], [Col. 2: li. 63 to Col. 3: li. 15], and [Col. 3: li. 45-48] of St. Aubin).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the label of St. Aubin with the security sticker disclosed by Lim in view of Reed in order to have --the elastomer layer having a plurality of cutting lines formed to have a depth that is 1/2 or more of a thickness thereof--.  One of ordinary skill in the art would have been motivated to have combined the label of St. Aubin with the security sticker disclosed by Lim in view of Reed, from the stand-point of having a label that that has cuts which upon attempted removal causes the separable section to separate upon fracture of the frangible lands, and indicate tampering ([Col. 1: li. 45-68] and [Col. 3: li. 45-48] of St. Aubin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571)270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781